Mikoll, J.,
concurs in the following memorandum. Mikoll, J. (concurring). *1035Defendant urges on appeal that his conviction by the jury of unlawful imprisonment in the second degree and his acquittal of burglary in the third degree (unlawfully remaining in the victim’s room with intent to commit larceny) are inconsistent with his conviction of robbery in the third degree. Defendant reasons that when the jury found that he had not committed burglary in the third degree, it had to have concluded that no larceny was committed by him and that this was the basis of his acquittal. He urges that the jury must have found the second element of the burglary, that is, “unlawfully remaining in a building”, to have been established because the jury concomitantly found him guilty of unlawful imprisonment. Having so found, he contends, it was illogical and internally inconsistent for the jury to have found that defendant committed robbery in the third degree since this contradicts its obvious finding in the burglary charge that no larceny had occurred. The Court of Appeals in People v Tucker (55 NY2d 1), has expounded at length on how the question of inconsistent or repugnant verdicts shall be handled. It stated, in pertinent part, as follows: “There exist two approaches for determining whether jury verdicts are repugnant. The first would have the court review the record in loto so as to consider all the evidence and discover the underlying basis of the jury’s determination, whereupon the reviewing court can determine the logic or illogic of the verdicts and remedy the repugnancy when it exists. The second approach is more limited, looking to the record only to review the jury charge so as to ascertain what essential elements were described by the trial court; then, the assertedly inconsistent verdicts will be harmonized on the basis of the jury charge. Under this approach, a conviction will be reversed only in those instances where acquittal on one crime as charged to the jury is conclusive as to a necessary element of the other crime, as charged, for which the guilty verdict was rendered (see Wax, 24 NY L School L Rev, at pp 740-742). * * * Thus, the record should be reviewed only as to the jury charge. Even that review of the jury charge will be restricted in its scope. It does not contemplate a consideration of the accuracy of the charge (see Wax, 24 NY L School L Rev, at pp 740-741). The instructions to the jury will be examined. only to determine whether the jury, as instructed, must have reached an inherently self-contradictory verdict [footnotes omitted]” (People v Tucker, supra, pp 6-8). Applying this concept to the instant matter, I conclude that the verdicts are not inconsistent. The record discloses that the court charged the jury in response to defendant’s request, and without exception or objection, as follows: “Firstly, with respect to Count 1 of the Indictment, that’s the charge of Burglary in the Third Degree, charging unlawfully, knowingly and intentionally entering the room with the intent to commit a crime of sexual abuse and if you should find from the evidence that the defendant unlawfully entered the room but with the intent at the time he entered the room to commit some crime other than one involving sexual abuse, then you must find the defendant not guilty of burglary in the Third Degree under Count 1. Similarly, under Count 2, if you find, that the defendant remained unlawfully in the room for the purpose of committing some crime which was not larceny, then you must find the defendant not guilty of Count 2” (emphasis added). With this instruction, the jury could have found defendant guilty of remaining in the room to commit a robbery and, under the charge, they could have understood that they were then required to find him not guilty of burglary in the third degree. The verdicts are harmonized on the basis of the jury charge. Robbery is not larceny and unlawful imprisonment is not larceny. Under the mandate of People v Tucker (supra), an affirmance is indicated.